
	

113 HR 5663 IH: Bridge to Manufacturing Jobs Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5663
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Veasey (for himself, Ms. Eddie Bernice Johnson of Texas, Ms. Wilson of Florida, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To provide for a competitive grant program for apprenticeship and internship programs through the
			 Manufacturing Extension Partnership Program.
	
	
		1.Short titleThis Act may be cited as the Bridge to Manufacturing Jobs Act.
		2.FindingsThe Congress makes the following findings:
			(1)In 2012, Deloitte found that the United States has 600,000 unfilled manufacturing jobs in the
			 United States.
			(2)According to the Georgetown University Center on Education and the Workforce, the United States is
			 likely to experience a shortage of about 5,000,000 workers with technical
			 certificates and credentials.
			(3)According to the Bureau of Labor Statistics, apprenticeship occupations are projected to grow more
			 than 20 percent from 2012 to 2022.
			(4)The Department of Labor found that workers who completed an apprenticeship earn an average starting
			 salary of $50,000.
			(5)Employers who support apprenticeship programs gain skilled workers, build a pipeline of employees,
			 and reduce staff turnover.
			(6)Other countries, including Germany and the United Kingdom, have successfully implemented
			 apprenticeship programs. For example, Germany, even with less than
			 one-third of the United States population, has almost 2,000,000
			 apprentices with almost 500,000 sponsoring companies.
			(7)The Federal Government can play an important role in facilitating the development of apprenticeship
			 and internship programs at manufacturing companies, in particular through
			 the Manufacturing Extension Program.
			3.Competitive grants to facilitate apprenticeship programs
			Section 25(f) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(f)) is
			 amended—
			(1)in paragraph (3)—
				(A)by striking and at the end of subparagraph (B);
				(B)by redesignating subparagraph (C) as subparagraph (D); and
				(C)by inserting after subparagraph (B) the following:
					
						(C)may be related to projects designed to facilitate the development and implementation of
			 apprenticeship programs, internship programs, or student work-based
			 learning programs to help serve the workforce needs of consortia of
			 manufacturing companies; and; and
				(2)by amending paragraph (5)(A)(i) to read as follows:
				
					(i)create jobs and recruit and train a diverse manufacturing workforce, including through outreach to
			 women and minorities;.
			
